Case: 09-30146     Document: 00511086539          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 09-30146
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

STEVEN RAY JONES,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 5:03-CR-50032-2


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Steven Ray Jones, federal prisoner # 11732-035, appeals the district
court’s grant of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence based on
the amendments to the crack cocaine Guideline. Jones contends that the district
court abused its discretion by not granting a reduction to the low end of the
recalculated guidelines range. He also contends that in light of § 3582(c)(2)’s
requirement that district courts consider the factors set forth in 18 U.S.C.
§ 3553(a), the district court’s failure to give reasons for the sentence imposed

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30146     Document: 00511086539 Page: 2         Date Filed: 04/20/2010
                                  No. 09-30146

constitutes a significant procedural error or, alternatively, an abuse of
discretion.
      We review a district court’s decision to reduce a sentence for an abuse of
discretion and its interpretation of the Sentencing Guidelines de novo. United
States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009), petition for cert. filed (Jan. 28,
2010) (No. 09-8939). In Evans, this court noted that because the district court
was under no obligation to reduce the defendant’s sentence at all, it was under
no obligation to reduce the sentence even further within the recalculated range.
Id. at 673. Further, the district court was not required to give reasons for its
granting the defendant’s § 3582(c)(2) motion but not selecting “a satisfactorily
low enough sentence within the recalculated range.” Id. at 674. Accordingly,
Jones’s contentions are foreclosed by Evans, and the district court did not abuse
its discretion. See id. at 672-74.
      AFFIRMED.




                                          2